Title: From George Washington to Lund Washington, 26 November 1775
From: Washington, George
To: Washington, Lund



[Cambridge] Novr 26th 1775.

I well know where the difficulty of accomplishing these things will lie. Overseers are already engaged (upon shares) to look after my business. Remote advantages to me, however manifest and beneficial, are nothing to them; and to engage standing Wages, when I do not know that any thing I have, or can raise, will command Cash, is attended with hazard; for which reason I hardly know what more to say than to discover my wishes. The same reason, although it may in appearance have the same tendency in respect to you, shall not be the same in its operation: For I will engage for the Year coming, and the Year following, if these troubles, and my absence continues, that your Wages shall be standing and certain, at the highest amount that any one years Crop has produced to you yet. I do not offer this as any Temptation, to Induce you to go on more chearfully in prosecuting these Schemes of mine. I should do ingustice to you, were I not to acknowledge that your conduct has ever appeard to me above every thing Sordid, but I offer it in consideration of the great charge you have upon your hands, and my entire dependance upon your Fidility and Industry. It is the greatest, indeed it is the only comfortable reflection I enjoy on this score, to think that my business is in the hands of a person in whose Integrity I have not a doubt, and on whose care I can rely—was it not for this I should feel very unhappy on acct of the Situation of my Affaers; but I am perswaded you will do for me as you would for yourself, & more than this I cannot expect.
I observe you mention something, in respect to the removal of my valuable Furniture, but where can you carry it? or what will be done with it? I wish the Wine could be secured, & the Rum in the Barn Sold—the last I should think might easily be

done, & to a good Acct as the Importation will be stopped—If you are obligd to give Credit for this, or any thing else, be sure of your Men—I had rather take much less than be obliged to enter into letigeous disputes.
Let the Hospitality of the House, with respect to the Poor, be kept up; Let no one go hungry away—if any of these kind of People should be in want of Corn supply their necessities, provided it does not incourage them in Idleness; and I have no objection to your giving my money in Charity to the amount of Forty or Fifty pounds a year, when you think it well bestowd. What I mean by having no objection, is, that it is my desire that it should be done—you are to consider that neither myself, or wife are now in the way to do these good Offices. In all other respects I recommend it to you, and have no doubt of your observing, the greatest Oeconomy and frugality; as I suppose you know, that I do not get a farthing for my Services here, more than my Expences; it becomes necessary therefore for me to be saving at home.
Great as the length is, to which I have run this Letter, I will not conclude it without expressing my wish that something should be done this Winter to prevent Armed Vessels from running up the River, in order to destroy the property thereon in the Spring: If the Channel is too wide, & too deep for sinking of Cheveaux de Frieze, Hulks, or &ca Floating Batteries, or such kind of Armed Boats as they have Built in the Delaware, with Land Batteries would, though more expensive answer the purpose; & more than probable would be a very considerable saving of Property. I have no doubt of your using every endeavour to prevent the destruction of My Houses, if any attempts should be made thereon by the Men of War & their Cutters, but I would have you run no hazards about it, unless an oppertunity presents of doing some damage to the Enemy. The Height of the Hill—& the distanc⟨e⟩ from the Channel gives it many advantages.
Remember me kindly to all friends and be assured that I am with sincere regard⟨s⟩ Yr Affecte friend & Servt

Go: Washington



P.S. Acknowledge the receipt of this Letter that I may know whether it gets safe to hand or not.


G. W——n.
